Dear Mr. McCorquodale:
You have requested an Attorney General's opinion on the following issue:
  May a full-time employee with the Sheriffs Office for the Parish of Calcasieu also hold elected office in a municipality?
LSA-R.S. 42:63(D), in part, provides:
  No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full time appointive office in the government of this state or in the government of a political subdivision thereof. . . .
A person is legally permitted to hold a municipal elected office simultaneously with employment in the Calcasieu Parish Sheriff's Office.  The municipality is a separate political subdivision from that of the Parish of Calcasieu.  Moreover, the municipal position is one of employment, not appointment.  Therefore, this prohibition is inapplicable to the simultaneous holding of these positions.
I trust this sufficiently address your concerns.  Please contact this office should you require further assistance.
Yours very truly,
                                   RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY:  _______________________________ CARLOS M. FINALET, III ASSISTANT ATTORNEY GENERAL
RPI:CMF:gbl